Dismissed and Denied; Opinion Filed April 27, 2020




                                   SIn The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00204-CV

   IN RE THE CITY OF MESQUITE, TEXAS, BRUCE ARCHER IN HIS
         OFFICIAL CAPACITY AS MAYOR OF THE CITY OF
                   MESQUITE, ET AL, Relators

           Original Proceeding from the County Court at Law No. 2
                            Kaufman County, Texas
                      Trial Court Cause No. 104439-CC2

                        MEMORANDUM OPINION
                  Before Justices Bridges, Osborne, and Reichek
                           Opinion by Justice Reichek
      Before the Court is relators’ February 18, 2020 petition for writ of mandamus.

In their petition, relators complain of the trial court’s February 14, 2020 amended

temporary restraining order. Relators additionally ask this Court to consider their

jurisdictional and venue challenges.

      The parties now agree that the amended TRO has expired by its own terms.

Accordingly, we dismiss the petition as moot to the extent it challenges the amended

TRO. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.
proceeding) (“A case becomes moot if a controversy ceases to exist between the

parties at any stage of the legal proceedings.”).

      To the extent the petition seeks relief regarding relators’ jurisdictional and

venue challenges, relators have not shown their entitlement to mandamus relief. For

mandamus to lie, a relator must show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). “[I]t is premature to

seek a writ of mandamus without the trial court first ruling on the very matters upon

which relief is sought.” In re Tunad Enterprises, Inc., No. 05-18-01157-CV, 2018
WL 4959418, at *1 (Tex. App.—Dallas Oct. 15, 2018, org. proceeding) (mem. op.).

Based on the record before us, we conclude that the trial court has not yet ruled on

relators’ plea to jurisdiction or motion to transfer venue. Accordingly, we deny this

portion of relators’ petition for writ of mandamus as premature. See TEX. R. APP. P.

52.8(a).




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

200204F.P05




                                         –2–